ORDER
PER CURIAM:
Dixie Elates appeals the judgment of the trial court in favor of Mary Dominick, trustee of the Greene Family Trust dated November 14, 2003, ordering Ms. Kates’s ejectment from property on which she resided as a trust beneficiary. She argues that Ms. Dominick’s claim was barred by res judicata and that the trial court erred in finding that she violated a forfeiture clause of the trust. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).